DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed on 04/01/2022 have been fully considered but they are not persuasive. In response to applicant’s argument, Filippov in [06], [15]-[16], [139] teaches for a list of motion vector prediction candidates, the index specifying the list includes a least significant bit that will be modified and encoded while other bits of other information in the index will be hidden or absorbed that means a CABAC’s bypass mode is applied. A least significant bit that is a one bit syntax, sometimes will be placed in the leading position of a bit string, (sometimes will be place in the trailing position). 
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7, 19, 21, 23, 25, 27, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 19, 21, 23, 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210136407 A1 AONO; TOMOKO et al. (hereafter Aono), and further in view of US 20190166369 A1 FILIPPOV; Alexey Konstantinovich et al. (hereafter Filippov).
Regarding claim 1, Aono discloses A method of encoding a motion vector predictor index (i.e.Fig.28), comprising: generating a list of motion vector predictor candidates (i.e.Fig.29, [51], [275]-[276], wherein the merge candidate lists depicted in Fig.31 is the motion vector predictor candidates, and the merge MVP candidate includes affine candidate (spatial merge candidate), temporal merge candidate and others) including a candidate for subblock collocated temporal prediction (i.e.Fig.31, [142], [275], [296], wherein encoder will perform temporal subblock prediction (TSUB), and the TSUB candidate resides in collocated slice in the reference picture for the temporal prediction) and a candidate for subblock affine prediction (i.e.[276], [381], wherein affine prediction is performed in subblock, and the affine predictor derives a affine prediction candidate); selecting one of the motion vector predictor candidates in the list (i.e.Fig.29, [292], wherein the selection unit 30362 is for merge prediction candidate selection, the selected prediction candidate is assigned a merge index); and encoding a motion vector predictor index for the selected motion vector predictor candidate using CABAC coding, all bits (i.e.Fig.47, [595], wherein the merge index assigned as merge prediction candidate is selected is the motion vector predictor index to be coded by a entropy coder, which is a CABAC coder).
Aono fails to disclose all bits except for a first bit of the motion vector predictor index being bypass CABAC coded.
However, Filippov teaches all bits except for a first bit of the motion vector predictor index being bypass CABAC coded (i.e.[06], [15]-[16], [139], wherein for a list of motion vector prediction candidates, the index specifying the list includes a least significant bit that will be modified and encoded while other bits of other information in the index will be hidden or absorbed that means a CABAC’s bypass mode is applied).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of encoding a motion vector predictor index disclosed by Aono to include the teaching in the same field of endeavor of Filippov, in order to improve compression efficiency, as identified by Filippov (i.e.[07]).
Regarding claim 3, see the rejection for claim 1. Aono further discloses A method of decoding a motion vector predictor index (i.e.Fig.15), comprising: decoding the motion vector predictor index using CABAC decoding (i.e.[271]-[272]); and identifying one of the motion vector predictor candidates in the list, using the decoded motion vector predictor index (i.e.[292]).
Aono fails to disclose all bits except for a first bit of the motion vector predictor index being bypass CABAC decoded.
However, Filippov teaches all bits except for a first bit of the motion vector predictor index being bypass CABAC decoded ([15]-[16], [117]). 
Regarding claims 5, 27, see the rejection for claim 1.
Regarding claims 7, 28, see the rejection for claim 3.
Regarding claims 19, 21, 23, 25, Aono discloses The method as claimed in claim 1, wherein the motion vector predictor candidate are Merge candidates and the motion vector predictor index is a Merge index (i.e.[51], [115]).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487